PER CURIAM.
This is an appeal from an order awarding attorney’s fees to appellee from appellant. Appellant asserts that the trial judge improperly designated appellee’s attorney to prepare the order awarding fees without first explicitly making findings of facts. He also asserts that some attorney’s fees charges were for non-attorney tasks, such as delivery of documents, and were improperly included in the affidavit for fees by appellee’s lawyer.
Because there is no record of the hearing in the record on appeal, we cannot determine the first issue. See Sutton v. Sutton, 705 So.2d 1054 (Fla. 5th DCA 1998). The purported transcript attached as an appendix to appellee’s brief is not part of the record. See Altchiler v. Dept. of Professional Regulation, 442 So.2d 349 (Fla. 1st DCA 1983).
As to the second, the affidavit itself is supportive so appellant is clearly due a credit for those charges. Should the parties not be able to agree regarding the proper credit to be given for the improper charges, then the trial judge should do so.
AFFIRMED in part; REVERSED in part; REMANDED.
DAUKSCH, SAWAYA and PLEUS, JJ., concur.